MERRILL, Justice
(dissenting):
It is well settled that the Legislature has the power to enact any law not forbidden by the State Constitution and not in conflict with the Federal Constitution, and that the burden is on him who assails the law to establish the unconstitutionality of same beyond a reasonable doubt. State v. Atlantic Coast Line R. Co., 225 Ala. 648, 144 So. 811; Gray v. Johnson, 235 Ala. 405, 179 So. 221; Norton v. Lusk, 248 Ala. 110, 26 So.2d 849.
The Supreme Court of Virginia said in Reynolds v. Milk Commission of Virginia, 163 Va. 957, 179 S.E. 507:
“Courts ought not to pronounce any act of the Legislature unconstitutional unless it is plainly so — so plain as to leave no doubt on the subject. To doubt is to affirm its constitutionality. There is no such thing as a doubtful constitutional statute. Every presumption is in its favor, and there is no stronger presumption known to the law.”
Legislative classifications in tax matters are presumably valid, and the burden is on the challenger to prove that such classification does not rest on a reasonable basis; and tax statutes are not to be deemed unconstitutional or invalid if any state of facts can be conceived which would support the subject of the tax. Haden v. Watson, 270 Ala. 277, 117 So.2d 694, and cases there cited.
The lower court held, and as I understand the majority opinion, this court concedes that the act, prior to the amendment under consideration here, “was a proper function of the police power of the State.” It is therefore conceded that the police power of the State allows an inspection of feed sold by a manufacturer or mixer of poultry feed to a farmer.
Here, the feed is mixed and furnished by contract to the farmer who is expending his work and labor and using his housing facilities. This makes him just as interested in receiving good quality feeds suitable for efficient and profitable production of poultry as if he had purchased the feed because his entire compensation is dependent upon the quality of the feed.
• Appellee contends that the exemption in the statute obviates the inspection because he owns the chicks and he mixes the feed which he furnishes the farmer with which to feed the chicks.
It appears that the obvious intent of the Legislature in amending Act No. 583 was still to exempt a farmer who mixes his own feed to feed his own chickens. If this feed is bad or of poor nutritional value, no one else is hurt. But if a mixer or manufacturer of feed is furnishing that feed to another under a contractual agreement that only that feed will be fed to the chicks and the latter’s *310monetary return is dependent upon the quality of the feed, then a different category is created from the one where the mixer uses his own feed to feed his own chickens and no one else is involved. I think there are two separate and distinct classifications —one, a farmer feeding his own poultry with' feed he mixes, and, two, a mixer of feed who furnishes it to another pursuant to contract.
I have already stated the principle that tax statutes are not to he deemed unconstitutional if any set of facts can be conceived which would support the tax. I think the following shows the need for the inspection and the tax to pay for the inspection under the amended statute.
The feed company and the contract farmer are both interested in the poultry growing well and fast as pointed out in the majority opinion. But the feed company accidently mixes up a large batch of feed containing a poison and supplies it to the farmer. The chicks sicken and die and all his work and labor is for naught because he used impure food, when an inspection would have prevented his loss. It is no answer to his loss to say that the feed company also lost. And suppose the feed company supplied fifty or a hundred farmers with the same impure feed. The loss to farmers of this State would be multiplied.
An inspection of the feed for the protection of the farmer seems all the more necessary in view of the stipulation in the con-trae. before us that the farmer “does hereby waive and relinquish any interest, right or benefit he has or might have in the type, quality, or quantity of feed delivered by the Lessee (the feed mixer) for feeding of said poultry.”
It is worthy of note that the largest poultry producing state .in the nation, Georgia, amended its law in 1956, the amendment providing in part as follows:
“ * * * and provided further, that any person, firm or corporation producing or purchasing his or its own grain or other material and grinding or mixing same with a concentrated commercial feeding stuff as a supplement or base for the purpose of feeding his or its own livestock, domestic animals or poultry, shall not be subject to the inspection tax provided herein for mixtures of feeding stuff. Provided, that such exemption shall not be applicable to feed furnished, supplied or used for the growing or feeding of livestock, domestic animals or poultry under contract, lease or agreement.” Act No. 183, amending Code Chapter 42-205, Georgia Laws, 1956, Vol. 1, pages 293-297.
Not only is the Georgia statute practically the same as ours, but the amount of the inspection tax is the same.
I am not convinced beyond a reasonable doubt that the statute is unconstitutional and I would reverse the decree of the trial court. I, therefore, dissent.